      Case 1:21-cv-00161-DMT-CRH Document 1 Filed 08/05/21 Page 1 of 33




                      IN THE UNITED STATES DISTRICT COURT
                           DISTRICT OF NORTH DAKOTA
                                WESTERN DIVISION

UNITED STATES OF AMERICA, and the STATE OF                      )
NORTH DAKOTA, NORTH DAKOTA DEPARTMENT OF                        )
ENVIRONMENTAL QUALITY and NORTH DAKOTA                          )
GAME AND FISH DEPARTMENT,                                       )
                                                                )     Civil Action No._______
              Plaintiffs,                                       )
                                                                )
       v.                                                       )
                                                                )
SUMMIT MIDSTREAM PARTNERS, LLC, and                             )
MEADOWLARK MIDSTREAM COMPANY, LLC,                              )
                                                                )
              Defendants.                                       )

                                        COMPLAINT

       The United States of America (“United States”), by authority of the Attorney General of

the United States and on behalf of the United States Environmental Protection Agency (“EPA”)

and the United States Department of the Interior (“DOI”); and the State of North Dakota (the

“State”), on behalf of the North Dakota Department of Environmental Quality (“NDDEQ”) and

the North Dakota Game and Fish Department (“NDGF”), file this Complaint and allege as

follows:

                                NATURE OF THE ACTION

       1.     This is a civil action asserting claims against Defendants Summit Midstream

Partners, LLC and Meadowlark Midstream Company, LLC (together, “Defendants”) relating to

their discharge of produced water, including crude oil, from the Marmon Water Gathering

System into and upon navigable waters and adjoining shorelines of the United States and waters

of the State of North Dakota. Defendants reported the quantity of discharge to be 70,000 barrels

of produced water. Evidence suggests the discharge exceeded 700,000 barrels of produced water.

                                               1
      Case 1:21-cv-00161-DMT-CRH Document 1 Filed 08/05/21 Page 2 of 33




       2.      Plaintiffs seek: (a) injunctive relief and civil penalties pursuant to Sections 309

and 311 of the Clean Water Act (“CWA”), 33 U.S.C. §§ 1319 and 1321, and N.D.C.C.

§§ 61-28-04(22) and 61-28-08; and (b) natural resource damages under Section 311(f)(4) of the

CWA, 33 U.S.C. § 1321(f)(4), and N.D.C.C. § 61-28-04(24).

                       JURISDICTION, AUTHORITY, AND VENUE

       3.      This Court has jurisdiction over the subject matter of this action pursuant to

Sections 309(b), 311(b)(7)(E), and 311(n) of the CWA, 33 U.S.C. §§ 1319(b), 1321(b)(7)(E) and

1321(n), and 28 U.S.C. §§ 1331, 1345, and 1355; and over claims asserted by NDDEQ pursuant

to 28 U.S.C. § 1367(a) (supplemental jurisdiction).

       4.      Venue is proper in the District of North Dakota pursuant to Sections 309(b) and

311(b)(7)(E) of the CWA, 33 U.S.C. §§ 1319(b) and 1321(b)(7)(E), and 28 U.S.C. §§ 1391 and

1395, because it is the judicial district in which Defendants are doing business and in which the

claims alleged in the Complaint occurred.

       5.      Authority to bring the United States’ claims is vested in the United States

Department of Justice by, inter alia, Section 506 of the CWA, 33 U.S.C. § 1366, and 28 U.S.C.

§§ 516 and 519.

       6.      Authority to bring the State’s claims is vested in NDDEQ and NDGF by, inter

alia, N.D.C.C. §§ 61-28-04, and 61-28-08. NDDEQ came into existence on April 29, 2019, and

became the State agency responsible for the administration and enforcement of the

environmental protection programs, laws, and rules previously administered and enforced by the

North Dakota Department of Health’s Environmental Health Section. Pursuant to 2017 N.D.

Sess. Laws ch. 199, § 1, the North Dakota Department of Health’s interest in the causes of action



                                                2
      Case 1:21-cv-00161-DMT-CRH Document 1 Filed 08/05/21 Page 3 of 33




alleged in the Complaint have been assigned to the NDDEQ. For purpose of this Complaint, the

term “NDDEQ” includes the North Dakota Department of Health for activities occurring prior to

April 29, 2019 and for statutes and rules in effect prior to April 29, 2019. Due to the transition,

the rules in N.D. Admin. Code art. 33-16 have moved to 33.1-16. Because the violations began

prior to April 29, 2019, NDDEQ references N.D. Admin. Code art. 33-16 in this Complaint, but

for activities ongoing after the transition, NDDEQ also alleges violations of the nearly identical

rules in N.D. Admin. Code art. 33.1-16.

       7.      Notice of commencement of this action has been given to North Dakota in

accordance with Section 309(b) of the CWA, 33 U.S.C. § 1319(b).

                                          DEFENDANTS

       8.      Summit Midstream Partners, LP (“SMLP”) is a publicly traded master limited

partnership that, together with its affiliates and subsidiaries, owns, operates, and develops

infrastructure assets to provide fee-based natural gas, crude oil, and produced water gathering

services to oil and gas exploration companies. SMLP and its affiliates and subsidiaries operate in

multiple resource basins, including the Bakken Shale Basin in northwestern North Dakota.

       9.      Defendant Summit Midstream Partners, LLC (“Summit Midstream” or

“Summit”) is a subsidiary of SMLP. Summit is a privately held Delaware limited liability

company with its principal place of business at 910 Louisiana Street, Suite 4200, Houston, TX

77002. Summit Midstream Partners, LLC is also referred to as “Summit Investments.” At the

time of the discharge at issue in this Complaint, Summit provided all operating services for the

midstream facilities under the SMLP umbrella.

       10.     Defendant Meadowlark Midstream Company, LLC (“Meadowlark”) is a



                                                3
      Case 1:21-cv-00161-DMT-CRH Document 1 Filed 08/05/21 Page 4 of 33




Delaware limited liability company with its principal place of business at 999 18th Street, Suite

3400 South, Denver, CO 80202-2434. Meadowlark was an indirect, wholly owned subsidiary of

Summit at the time of the discharge. Meadowlark owns crude oil, natural gas, and water

gathering systems in the Bakken Shale Basin, including the Marmon Water Gathering System at

issue in this Complaint. At the time of the discharge, Summit employees performed services

necessary to conduct Meadowlark’s operations. Summit employees were also responsible for

environmental compliance at Meadowlark’s operations, including the Marmon Water Gathering

System.

       11.       Summit and Meadowlark are each a “person” within the meaning of Sections

311(a)(7) and 502(5) of the CWA, 33 U.S.C. §§ 1321(a)(7) and 1362(5), and N.D.C.C.

§ 61-28-02(5).

                FEDERAL STATUTORY AND REGULATORY REQUIREMENTS

                               Clean Water Act Injunctive Relief

       12.       Section 301(a) of the CWA, 33 U.S.C. § 1311(a), prohibits the “discharge of any

pollutant by any person” except, inter alia, in compliance with a national pollutant discharge

elimination system (“NPDES”) permit issued pursuant to Section 402 of the CWA, 33 U.S.C.

§ 1342.

          13.    “Discharge of a pollutant” is defined by Section 502(12) of the CWA to include

“any addition of any pollutant to navigable waters from any point source.” 33 U.S.C. § 1362(12).

          14.    “Person” is defined by Section 502(5) of the CWA to include “an individual,

corporation, partnership, association, State, municipality, commission, or political subdivision of

a State, or any interstate body.” 33 U.S.C. § 1362(5).



                                                 4
      Case 1:21-cv-00161-DMT-CRH Document 1 Filed 08/05/21 Page 5 of 33




       15.     “Pollutant” is defined by Section 502(6) of the CWA to include “solid waste . . .

chemical wastes, biological materials . . . and industrial . . . waste discharged into water.” 33

U.S.C. § 1362(6).

       16.     “Point source” is defined by Section 502(14) of the CWA as “any discernible,

confined and discrete conveyance, including but not limited to any pipe, ditch, channel, tunnel,

conduit, well, discrete fissure, container, rolling stock, concentrated animal feeding operation, or

vessel or other floating craft, from which pollutants are or may be discharged.” 33 U.S.C.

§ 1362(14).

       17.     “Navigable waters” is defined by Section 502(7) to mean “the waters of the

United States, including the territorial seas.” 33 U.S.C. § 1362(7).

       18.     Section 309(b) of the CWA authorizes the United States to “commence a civil

action for appropriate relief, including a permanent or temporary injunction,” for violations of

Section 301. 33 U.S.C. § 1319(b).

                                Clean Water Act Civil Penalties

       19.     Section 311(b) of the CWA prohibits the discharge of oil or hazardous substances

into or upon the navigable waters of the United States or adjoining shorelines in such quantities

as may be harmful to the public health or welfare or the environment of the United States. 33

U.S.C. § 1321(b)(3) & (b)(4).

       20.     “Discharge” is defined by Section 311(a)(2) of the CWA to include “any spilling,

leaking, pumping, pouring, emitting, emptying or dumping.” 33 U.S.C. § 1321(a)(2).

       21.     “Oil” is defined by Section 311(a) of the CWA as “oil of any kind or in any form,

including, but not limited to, petroleum, fuel oil, sludge, oil refuse, and oil mixed with wastes



                                                 5
      Case 1:21-cv-00161-DMT-CRH Document 1 Filed 08/05/21 Page 6 of 33




other than dredged spoil.” 33 U.S.C. § 1321(a)(1).

       22.      EPA, acting through its delegated authority, has determined by regulation that

discharges of oil in such quantities as may be harmful to the public health or welfare or

environment of the United States include discharges of oil that “(a) [v]iolate applicable water

quality standards; or (b) [c]ause a film or sheen upon or discoloration of the surface of the water

or adjoining shorelines or cause a sludge or emulsion to be deposited beneath the surface of the

water or upon adjoining shorelines.” 40 C.F.R. § 110.3(b).

       23.      “Hazardous Substance” is defined by Section 311(a)(14) as “any substance

designated pursuant to subsection (b)(2) of this section.” 33 U.S.C. § 1321(a)(14).

       24.      EPA, acting through its delegated authority, has promulgated a table listing

elements and compounds designated as hazardous substances pursuant to Section 311(b)(2)(A)

of the CWA. 40 C.F.R. § 116.4.

       25.      Section 311(b)(7) of the CWA provides that any “person who is the owner,

operator, or person in charge of any . . . onshore facility . . . from which oil or a hazardous

substance is discharged” in violation of Section 311(b)(3) shall be subject to a civil penalty. 33

U.S.C. § 1321(b)(7).

       26.      “Owner or Operator” is defined by Section 311(a)(6) of the CWA to mean, in the

case of an onshore facility, “any person owning or operating such onshore facility.” 33 U.S.C.

§ 1321(a)(6).

       27.      “Person” is defined by Section 311(a) of the CWA to include “an individual, firm,

corporation, association, and a partnership.” 33 U.S.C. § 1321(a)(7).

       28.      “Onshore facility” is defined by Section 311(a) of the CWA to include “any



                                                6
      Case 1:21-cv-00161-DMT-CRH Document 1 Filed 08/05/21 Page 7 of 33




facility . . . of any kind located in, on, or under, any land within the United States other than

submerged land.” 33 U.S.C. § 1321(a)(10).

       29.     “Navigable waters” is defined by Section 502(7) to mean “the waters of the

United States, including the territorial seas.” 33 U.S.C. § 1362(7).

       30.     Pursuant to Section 311(b)(7)(A) of the CWA, 33 U.S.C. § 1321(b)(7)(A), and

EPA’s 2013 and 2016 Civil Monetary Penalty Inflation Adjustment Rules, 78 Fed. Reg.

66643-01 (Nov. 6, 2013), and 81 Fed. Reg. 43091-96 (July 1, 2016), codified at 40 C.F.R.

§ 19.4, each violation of Section 311(b)(3) occurring after December 6, 2013 and on or before

November 2, 2015 is subject to a civil penalty of up to $37,500 per day of violation or up to

$2,100 per barrel of oil or unit of reportable quantity of hazardous substances discharged.

       31.     Pursuant to Section 311(b)(7)(D) of the CWA, 33 U.S.C. § 1321(b)(7)(D), and

EPA’s 2013 and 2016 Civil Monetary Penalty Inflation Adjustment Rules, 78 Fed. Reg.

66643-01 (Nov. 6, 2013), and 81 Fed. Reg. 43091-96 (July 1, 2016), codified at 40 C.F.R.

§ 19.4, where the violation of Section 311(b)(3) occurring after December 6, 2013 and prior to

November 2, 2015 was the result of gross negligence or willful misconduct, the owner, operator,

or person in charge is subject to a civil penalty of up to $5,300 per barrel of oil discharged.

                    Natural Resource Damages Under the Clean Water Act

       32.     Section 311(b)(3) of the CWA, 33 U.S.C. § 1321(b)(3), prohibits the “discharge

of oil or hazardous substances . . . into or upon the navigable waters of the United States [and]

adjoining shorelines . . . , or which may affect natural resources belonging to, appertaining to, or

under the exclusive management authority of the United States, in such quantities as may be

harmful as determined by the President . . . .”



                                                  7
      Case 1:21-cv-00161-DMT-CRH Document 1 Filed 08/05/21 Page 8 of 33




        33.     Section 311(f)(2) of the CWA, 33 U.S.C. § 1321(f)(2), provides, in relevant part,

that subject only to certain specified defenses, the “owner or operator of any such [onshore]

facility from which oil or a hazardous substance is discharged in violation of subsection (b)(3) of

this section shall be liable to the United States Government for the actual costs incurred under

subsection (c) of this section for the removal of such oil or substance . . . .”

        34.     Section 311(f)(4) of the CWA, 33 U.S.C. § 1321(f)(4), provides that the “costs of

removal of oil or a hazardous substance for which the owner or operator of a vessel or onshore or

offshore facility is liable under subsection (f) of this section shall include any costs or expenses

incurred by the Federal Government or any State government in the restoration or replacement of

natural resources damaged or destroyed as a result of a discharge of oil or a hazardous substance

in violation of subsection (b) of this section.”

        35.     The CWA authorizes state and federal officials with delegated authority to “act on

behalf of the public as a trustee of the natural resources to recover for the costs of replacing or

restoring such resources.” 33 U.S.C. § 1321(f)(5); see also 40 C.F.R. §§ 300.600, 300.605.

        36.     Sums recovered by the federal or state trustee “shall be used to restore,

rehabilitate, or acquire the equivalent of such natural resources by the appropriate agencies of the

Federal Government, or the State government.” 33 U.S.C. § 1321(f)(5).

        37.     “Natural Resources” is defined by applicable regulations to include “land, fish,

wildlife, biota, air, water, ground water, drinking water supplies, and other such resources

belonging to, managed by, held in trust by, appertaining to, or otherwise controlled by the United

States . . . [and] any State or local government . . . .” 43 C.F.R. § 11.14(z).




                                                   8
      Case 1:21-cv-00161-DMT-CRH Document 1 Filed 08/05/21 Page 9 of 33




               STATE STATUTORY AND REGULATORY REQUIREMENTS

                                Permit Required for Discharges

       38.     North Dakota Century Code § 61-28-06(2)-(3) makes it unlawful for a person to

discharge any wastes, except as in compliance with a valid permit issued by NDDEQ.

       39.     North Dakota Administrative Code § 33-16-01-02 provides that a person must file

a NPDES application before discharging “any waste through a point source into a surface water.”

A NPDES permit issued by NDDEQ is referred to as a North Dakota pollutant discharge

elimination system (“NDPDES”) permit.

                   Pollution and Degradation of Water Quality Prohibited

       40.     North Dakota Century Code § 61-28-06(1)(a) makes it unlawful for a person “[t]o

cause pollution of any waters of the state, or to place or cause to be placed any wastes in a

location where they are likely to cause pollution of any waters of the state.”

       41.     North Dakota Century Code § 61-28-06(1)(b) makes it unlawful for a person “[t]o

discharge any wastes into any waters of the state, or to otherwise cause pollution, which reduces

the quality of such waters below the water quality standards established therefor by the

department.”

       42.     North Dakota Administrative Code § 33-16-02.1-11(2) makes it unlawful to

discharge into the waters of the state “untreated industrial wastes or other wastes which contain

substances . . . which may endanger public health or degrade the water quality of water usage.”

       43.     North Dakota Administrative Code § 33-16-02.1-09 provides for the classification

of the state’s surface water and contains the standards with which the various classifications of

surface water must comply, including physical and chemical criteria. “[S]treams are classified as



                                                 9
     Case 1:21-cv-00161-DMT-CRH Document 1 Filed 08/05/21 Page 10 of 33




the class of water quality which is to be maintained in the specified stream.” Appendix I, N.D.

Admin. Code Ch. 33-16-02.1. As relevant here, the numeric maximum chloride standard for

Class II and Class III streams is 250 mg/l (30-day arithmetic average). N.D. Admin. Code

§ 33-16-02.1-09(3)(c)-(d).

       44.     North Dakota Administrative Code § 33-16-02.1-08(1) contains the state’s

narrative water quality standards, which, as relevant here:

               a.      Require that all waters of the state be free from: floating oil or scum

attributable to industrial or other discharges in amounts that are “unsightly or deleterious”;

substances attributable to industrial or other discharges that are in concentrations or

combinations “toxic or harmful to humans, animals, plants, or resident aquatic biota”; and “oil or

grease residue attributable to wastewater, which causes a visible film or sheen upon the waters or

any discoloration of the surface of adjoining shoreline or causes a sludge or emulsion to be

deposited beneath the surface of the water or upon the adjoining shorelines or prevents classified

uses of such waters.” N.D. Admin. Code § 33-16-02.1-08(1)(a).

               b.      Prohibit the discharge of pollutants, which “[c]ause a public health hazard

or injury to environmental resources; [i]mpair existing or reasonable beneficial uses of the

receiving waters; or [d]irectly or indirectly cause concentrations of pollutants to exceed

applicable standards of the receiving waters.” N.D. Admin. Code § 33-16-02.1-08(1)(e).

                                    Reporting Requirements

       45.     North Dakota Administrative Code § 33-16-02.1-11(4) requires an “owner,

operator, or person responsible” to “immediately” report to NDDEQ “[a]ny spill or discharge of

waste which causes or is likely to cause pollution of waters of the state” and “provide all relevant



                                                10
     Case 1:21-cv-00161-DMT-CRH Document 1 Filed 08/05/21 Page 11 of 33




information about the spill.”

       46.      Upon receipt of notification of a spill or discharge, NDDEQ “may require the

owner or operator to: [t]ake immediate remedial measures; [d]etermine the extent of pollution to

waters of the state; [p]rovide alternate water sources to water users impacted by the spill or

accidental discharge; or [a]ny other actions necessary to comply with this chapter.” N.D. Admin.

Code § 33-16-02.1-11(4).

                                            Definitions

       47.      The term “person” is defined as “any corporation, limited liability company,

individual, partnership, association, or other public or private entity, including any state or

federal agency or entity responsible for managing a state or federal facility, and includes any

officer or governing or managing body of any such entity.” N.D.C.C. § 61-28-02(5).

       48.      The term “discharge” is defined as “the addition of any waste to state waters from

any point source.” N.D.C.C. § 61-28-02(3).

       49.      The term “point source” is defined as “any discernible, confined, and discrete

conveyance, including any pipe, ditch, channel, tunnel, conduit, well, discrete fissure . . . from

which wastes are or may be discharged.” N.D.C.C. § 61-28-02(6).

       50.      The term “pollution” is defined as “the manmade or man-induced alteration of the

physical, chemical, biological, or radiological integrity of any waters of the state.” N.D.C.C.

§61-28-02(7).

       51.      The term “wastes” is defined as “all substances which cause or tend to cause

pollution of any waters of the state . . . .” N.D.C.C. § 61-28-02(14).

       52.      The term “waters of the state” is defined as “all waters within the jurisdiction of



                                                 11
      Case 1:21-cv-00161-DMT-CRH Document 1 Filed 08/05/21 Page 12 of 33




this state including all streams, lakes, ponds, impounding reservoirs, marshes, watercourses,

waterways, and all other bodies or accumulations of water on or under the surface of the earth,

natural or artificial, public or private, situated wholly or partly within or bordering upon the state,

except those private waters that do not combine or effect a junction with natural surface or

underground waters just defined.” N.D.C.C. § 61-28-02(15).

                                               Penalty

       53.       North Dakota Century Code § 61-28-08(4) provides that a person who violates

N.D.C.C. ch. 61-28 or a “rule, order, limitation, or other applicable requirement implementing

this chapter, is subject to a civil penalty not to exceed twelve thousand five hundred dollars per

day per violation.”

                                          Injunctive Relief

       54.       North Dakota Century Code § 61-28-08(5) authorizes NDDEQ to “maintain an

action in the name of the state against any person to enjoin any threatened or continuing violation

of any provision of this chapter or any permit condition, rule, order, limitation, or other

applicable requirement implementing this chapter.”

       55.       Any person who violates an order for injunctive relief is subject to sanctions,

including a penalty of up to “twenty-five thousand dollars per day per violation.” N.D.C.C.

§ 61-28-08(5).

                                              Damages

       56.       North Dakota Century Code § 61-28-04(24) provides that NDDEQ “with the

cooperation of other departments, may maintain an action for damages in the name of the state

for violations of the provisions of this chapter.”



                                                     12
     Case 1:21-cv-00161-DMT-CRH Document 1 Filed 08/05/21 Page 13 of 33




                                 GENERAL ALLEGATIONS

                                          Background

       57.     This complaint involves the largest documented spill of produced water in North

Dakota state history. The spill originated from a pipeline owned and operated by Defendants in

Marmon, North Dakota into Blacktail Creek, a tributary of the Missouri River (the “Blacktail

Creek Discharge”). The Blacktail Creek Discharge contaminated Blacktail Creek, its sediments,

adjoining shorelines, and downstream waterways.

       58.     Produced water is a waste byproduct of the crude oil extraction process. Produced

water is present in the subsurface reservoir together with crude oil and is produced to the surface

together with the crude oil during its extraction. Produced water typically contains water, crude

oil, grease, dissolved salts, organic compounds, inorganic compounds, and other contaminants

that have transferred into the water from the surrounding environment.

       59.     The pipeline involved in the Blacktail Creek Discharge was part of the Marmon

Water Gathering System – a produced water gathering system constructed by Defendants to

carry produced water generated by a third party oil and gas producer, Halcon Resources

Corporation and/or its affiliate HRC Operation, LLC (“Halcon”), from multiple well pads to an

underground injection site owned and operated by Halcon.

       60.     Meadowlark owned the Marmon Water Gathering System at the time of the

Discharge, and continues to own the system as of the filing of this Complaint.

       61.     At all times relevant to the Blacktail Creek Discharge, and up until May 2020, the

Marmon Water Gathering System was operated by Summit’s employees.

       62.     Throughout the construction and operation of the Marmon Water Gathering



                                                13
     Case 1:21-cv-00161-DMT-CRH Document 1 Filed 08/05/21 Page 14 of 33




System before and during the Blacktail Discharge, and throughout the response to the Blacktail

Creek Discharge, employees and officers involved in design decisions, funding approvals,

inspections, pipeline testing, and communications with state and federal regulators identified

their employer interchangeably as “Meadowlark,” “Summit Midstream,” “Summit,” or “Summit

Midstream Partners.”

       63.    At all times relevant to the Blacktail Creek Discharge, Summit managed, directed,

and controlled decisions relating to environmental compliance for the Marmon Water Gathering

System, including control of design and funding decisions on leak detection and pipeline

metering, reporting itself as the “responsible party” when reporting the Blacktail Creek

Discharge to regulators, overseeing pipeline inspections, employing contractors to assess and

respond to the Blacktail Creek Discharge, and communicating directly with state and federal

regulators on Blacktail Creek Discharge response efforts.

                           The Marmon Water Gathering System

       64.    At the time of the Blacktail Creek Discharge, the Marmon Water Gathering

System consisted of a series of interconnected pipelines designed to service approximately 37

wells owned and operated by Halcon in Williams County, North Dakota. At each well pad,

storage tanks with produced water, which are operated by Halcon, are connected to the pipeline

by Lease Automatic Custody Transfer units (“LACT” units), which were operated by Summit.

The produced water then flows through pipelines in the Marmon Water Gathering System,

ultimately discharging into one of two underground injection wells (also known as “salt water

disposal” or “SWD” wells) named Petrohunt #1 and Petrohunt #2. The site at which the

Petrohunt #1 and Petrohunt #2 injection wells are located is owned and operated by Halcon, and



                                               14
     Case 1:21-cv-00161-DMT-CRH Document 1 Filed 08/05/21 Page 15 of 33




is also referred to as the “Marmon SWD.” A schematic of the Marmon Water Gathering System

is attached as Exhibit A to this Complaint.

       65.      In this Complaint, “Marmon Water Gathering System” refers to the pipelines,

LACT units, pumps, and associated equipment owned and operated by Defendants to deliver

produced water from the Halcon-owned well pads to the Halcon-owned Marmon SWD. The

“Marmon Pipeline” refers to the set of interconnected pipelines within the Marmon Water

Gathering System.

       66.      The total capacity of the Marmon Pipeline in the Marmon Water Gathering

System is approximately 8,000 barrels of produced water per day.

       67.      The Marmon Water Gathering System is also referred to as part of the “Blacktail

System,” which is also owned and/or operated by Defendants.

             Construction and Testing of the System: October 2013 to October 2014

       68.      Defendants began installing pipeline as part of the Marmon Water Gathering

System in approximately October 2013.

       69.      Defendants selected Fiberspar LinePipe for the pipeline material in the Marmon

Water Gathering System. Fiberspar LinePipe is manufactured using an inner thermoplastic

pressure barrier designed to resist corrosion, which is reinforced with glass fibers embedded in

an epoxy matrix and an outer thermoplastic layer. The pipelines installed as part of the Marmon

Water Gathering System consist of 4.5 inch diameter and 6 inch diameter segments.

       70.      Defendants began connecting the Marmon Pipeline to LACT units at Halcon well

pads on or about March 2014.




                                               15
      Case 1:21-cv-00161-DMT-CRH Document 1 Filed 08/05/21 Page 16 of 33




        71.     From approximately May 29, 2014 to October 7, 2014, Defendants conducted a

series of “pressure tests” on the entire Marmon Pipeline. Pressure tests are intended to ensure

that the material has not been damaged in installation and to otherwise confirm the pipe’s

integrity.

        72.     The Fiberspar pipe used in the Marmon Water Gathering System was rated at 750

pounds per square inch (“psi”). According to Fiberspar specifications, pressure tests should be

conducted at 1.2 to 1.5 times the rated operating pressure of the system, i.e., 900 to 1,125 psi.

        73.     During the series of pressure tests on the Marmon Pipeline between May 29, 2014

and October 7, 2014, Defendants conducted pressure tests on the Fiberspar pipe used in the

Marmon Pipeline at no more than 750 psi.

        74.     Inspectors hired by the Defendants kept daily records of the pipeline installation

and testing process in documents called “Inspectors Daily Reports.” From approximately June

13, 2014 to July 17, 2014, Inspectors Daily Reports identified “leaks” and “blowouts” in the

Marmon Pipeline that had to be repaired. On several occasions, the leaks or blowouts were in the

Fiberspar pipe and not fittings. The Inspectors Daily Reports attributed some leaks and blowouts

to “faulty pipe” or “faults in the pipe” and others to rocks on or against the pipe that had

damaged the pipe during backfill as part of the installation process.

              System Operations Before Reporting the Blacktail Creek Discharge:
                                June 2014 to January 6, 2015

        75.     On or about June 2014, Defendants began accepting produced water into the

Marmon Water Gathering System for disposal at the Marmon SWD.

        76.     Defendants operated a meter at each LACT unit in the Marmon Water Gathering

System to measure the amount of produced water accepted into the system, in order to bill


                                                 16
     Case 1:21-cv-00161-DMT-CRH Document 1 Filed 08/05/21 Page 17 of 33




Halcon for the service. In addition, Halcon installed meters at the Petrohunt #1 and Petrohunt #2

injection wells to measure the amount of produced water injected into the well pursuant to N.D.

Admin. Code § 43-02-05-12 and condition #7 of underground injection control (“UIC”) permits

W0238S0701D and W0237S0700D.

       77.     At the time Defendants began accepting produced water into the Marmon Water

Gathering System and continuing until December 24, 2014, neither Defendants nor Halcon had

meters at the inlet point where the produced water was transferred from the Marmon Pipeline to

holding tanks operated by Halcon and its contractor at the Marmon SWD.

       78.     At the time Defendants began accepting produced water into the Marmon Water

Gathering System and continuing until December 24, 2014, Defendants did not have any

operational equipment in place specifically designed to detect leaks in the Marmon Pipeline.

       79.     At the time Defendants began accepting produced water into the Marmon Water

Gathering System and continuing until December 24, 2014, Defendants did not have any

operational equipment in place specifically designed to conduct line balancing on the Marmon

Pipeline.

       80.     Line balancing is the practice of measuring the amount of liquid entering and

exiting a pipeline and comparing those values to detect abnormalities and leaks. Summit’s own

employee acknowledged the risk of operating the Marmon Pipeline without line balancing:

“without it we really don’t have a good leak detection system with no checks and balances.”

       81.     No later than July 13, 2014, Defendants began contemplating adding meters on

the Marmon Pipeline at the inlet to the Marmon SWD to monitor for potential imbalances in the

line that might indicate a leak. On July 23, 2014, Defendants received a proposal for installation



                                               17
     Case 1:21-cv-00161-DMT-CRH Document 1 Filed 08/05/21 Page 18 of 33




of Rosemount magnetic flow meters at the Marmon SWD (the “Rosemount Meters”).

Defendants placed an order for the Rosemount Meters on July 24, 2014.

       82.     Defendants received the Rosemount Meters on or about August 14, 2014.

Defendants installed the Rosemount Meters at the inlet to the Marmon SWD on or about

September 22, 2014, but did not run electricity to the meters at that point to make them

operational.

       83.     Meanwhile, on August 17, 2014, pressure on the Marmon Pipeline dropped

precipitously, from approximately 500 psi to less than 100 psi at the location closest to the

rupture. Defendants collected this pressure data through pressure gauges on the Marmon

Pipeline. Low pipeline pressure can indicate a leak in the pipeline, which cannot maintain the

same pressure with a lower flow.

       84.     Starting no later than August 25, 2014, Defendants’ internal communications

identified low pressures on the Marmon Pipeline. An August 25, 2014, email indicated that

pipeline “pressures have dropped dramatically.” Emails on September 9, 2014, stated that “line

pressures have significantly decreased” and referred to “pressure problems” on the pipeline.

       85.     An aerial photo taken on September 7, 2014, indicates that the Blacktail Creek

Discharge was well underway at that point and had reached Blacktail Creek, with visible impacts

on the ground and the waterway. Additional aerial photos from September 16, 2014, October 3,

2014, October 25, 2014, November 2, 2014, and December 10, 2014, indicate that the Blacktail

Creek Discharge continued during this time frame, with visible impacts on the ground and the

waterway.

       86.     On October 14, 2014, Summit’s North Dakota Construction Manager sent an



                                               18
     Case 1:21-cv-00161-DMT-CRH Document 1 Filed 08/05/21 Page 19 of 33




email to Summit’s Facilities Engineer, Vice President of Engineering and Construction, Oil

Pipeline Manager, and the Electric Instrument and Control Engineer, raising a concern that the

Rosemount Meters had been installed but still were not providing readouts of the daily

production at the SWD. In particular, he stated that “[w]e have such extreme low pressure on the

pipeline since Halcon fixed their disposal that I am not too sure we may not have a problem . . . .

The ops guys have driven the pipelines looking to see if there are leaks and I currently have

people driving the lines as well looking for problems.” In his response, the Facilities Engineer

stated “Not good. We may want to consider shutting it down.”

       87.     Defendants did not shut the Marmon Water Gathering System pipeline down at

the time of these communications or at any point prior to January 6, 2015.

       88.     At the end of November 2014, Halcon raised concerns with Summit about the

volume discrepancies between the LACT metering data (i.e., produced water that went into the

pipeline) and the injection well metering data. Halcon continued to flag unresolved volume

discrepancies for Defendants on December 3, 10, and 16, 2014. Halcon’s December 10 notice,

for example, indicated a discrepancy of 4,900 barrels per day, which Halcon attributed to “either

a leak or water . . . being diverted/transported to an alternative route.” At that time, Defendants

still had not made the Rosemount Meters operational.

       89.     On December 17, 2014, Defendants installed the electrical wiring necessary to

operate the Rosemount Meters at the Marmon SWD and on December 24, 2014, Defendants put

the Rosemount Meters into service. According to a Summit employee’s notes on the incident, the

Rosemount Meters allowed Defendants to monitor both the inlet and outlet to the Marmon Water

Gathering System pipeline to “confirm the liquid loss that we have suspected but been unable to



                                                19
     Case 1:21-cv-00161-DMT-CRH Document 1 Filed 08/05/21 Page 20 of 33




identify.”

       90.    On January 6, 2015, Summit’s Lead Field Pipeline Operator walked the line to

look for leaks. On January 7, 2015, Summit Midstream reported a discharge of unknown

quantity from the Marmon Water Gathering System to the North Dakota Industrial Commission

(“NDIC”) (Incident # 2015017160242), and to the National Response Center (“NRC”) (Incident

# 1105105).

                                  Blacktail Creek Discharge

       91.    The Blacktail Creek Discharge reported on January 7, 2015, originated from a

rupture in the Marmon Pipeline approximately 1.2 miles northeast of Marmon, North Dakota, in

an open field near the State 157-100-29A-31-1H and Moline 157-100-20D-17-2H well pads and

approximately 178 feet from Blacktail Creek.

       92.    Produced water discharged from the pipeline rupture into area groundwater.

Produced water also travelled to Blacktail Creek through a ditch or other naturally occurring

pathway further channelized by the volume and duration of flow.

       93.    The Blacktail Creek Discharge contaminated groundwater and Blacktail Creek

with produced water, including crude oil, chloride, sodium, ammonia, aluminum, arsenic, boron,

copper, nickel, selenium, zinc, barium, benzene, and thallium, among other contaminants.

       94.    Though the Blacktail Creek Discharge was first reported by Summit on January 7,

2015, metering data indicates that the Blacktail Creek Discharge began as early as August 2014,

and continued through January 7, 2015, when Defendants shut down the Marmon Pipeline so

that produced water could no longer flow to the leak location. Contaminated groundwater from

the Blacktail Creek Discharge continued to discharge to Blacktail Creek throughout 2016.



                                               20
     Case 1:21-cv-00161-DMT-CRH Document 1 Filed 08/05/21 Page 21 of 33




       95.     On October 20, 2014, water quality data collected at the USGS gauging station

06331000 on the Little Muddy River (also known as the Little Muddy Creek), approximately 4

miles downstream of its confluence with Blacktail Creek, shows the highest chloride and boron

concentrations ever recorded at that station during its 42-year period of record. Further isotope

analysis of that sample indicates it contained produced water.

       96.     Also in October 2014, a landowner downstream from the Spill location noted that

the “water in the creek . . . was rusty [and] slimy.” The landowner noticed that the “creek was

flowing all winter,” which was unusual in the freezing temperatures. He stated that “the water in

the creek . . . remained flowing and rusty from October 2014 until January 7, 2015, the day after

pipeline was shut down.”

       97.     On January 21, 2015, Defendants reported that the Blacktail Creek Discharge was

only approximately 70,000 barrels of produced water, based on a comparison of the metering

data gathered at each LACT unit within the Marmon Water Gathering System and the data

gathered from the Rosemount Meters from December 25, 2014, through January 6, 2015.

       98.     Available evidence, including metering data, aerial photographs, pipeline

pressure, an examination of the failed section of pipeline, and Defendants’ own internal analysis

from January 10, 2015, indicates that the volume of the Blacktail Creek Discharge exceeded

700,000 barrels of produced water.

       99.     The Blacktail Creek Discharge travelled overland from the rupture in the Marmon

Pipeline to Blacktail Creek. At the location where the Blacktail Creek Discharge entered the

Creek, the Creek is approximately 15 feet wide and 8 inches deep.




                                               21
     Case 1:21-cv-00161-DMT-CRH Document 1 Filed 08/05/21 Page 22 of 33




       100.    The Blacktail Creek Discharge also travelled subsurface beneath approximately

60 acres, contaminating Class I groundwater of the State.

       101.    Blacktail Creek is a tributary that flows for at least four to six months during the

year and has a clearly defined bed and banks and an ordinary high water mark. From the

Blacktail Creek Discharge site, Blacktail Creek flows downstream approximately 4.5 miles to the

Little Muddy River, a perennial tributary, which flows approximately 28 miles downstream to

the Missouri River.

       102.    The Blacktail Creek Discharge had a visible impact, including oil sheens and

staining, on Blacktail Creek and its sediments, shorelines, and vegetation as far downstream as

the confluence with the Little Muddy River, and measureable impacts to the surface water

quality approximately 33 miles downstream at the confluence between the Little Muddy River

and the Missouri River.

       103.    Large segments of Blacktail Creek were reported as stained or coated with oil or

oil residue, and visible oil sheens continued to be present on the surface water months after the

Blacktail Creek Discharge was reported.

       104.    The Blacktail Creek Discharge caused numerous violations of State numeric

water quality criteria over an extended period.

       105.    Produced water and the specific compounds it contains are toxic to plants, fish,

and aquatic biota and unsuitable for domestic, municipal, or agricultural use and harmful to

humans.




                                                  22
     Case 1:21-cv-00161-DMT-CRH Document 1 Filed 08/05/21 Page 23 of 33




       106.    Evidence suggests that water contamination from produced water spills of this

type is persistent in the environment, resulting in elevated levels of salts and trace elements that

can remain in the environment for months to years following the original spill.

       107.    Beginning in January 2015, NDDEQ, EPA, NDGF, and NDIC have taken

multiple actions in response to the Blacktail Creek Discharge, including sampling, monitoring,

assessment, and oversight of removal actions. Removal actions involved the use of oil

containment boom, oil skimmers, vacuum trucks, and other heavy equipment. Six miles of road

were constructed during the response to the Blacktail Creek Discharge.

       108.    Significant amounts of crude oil were removed from Blacktail Creek as part of the

remediation efforts taken in response to the Blacktail Creek Discharge.

       109.    Oil removal activities were generally completed in May 2015, with monitoring

conducted to assess for residual oil discharge to the surface water. Groundwater recovery

operations continue under state oversight to recover high chloride, ammonia, and hydrocarbon-

impacted groundwater within the alluvial aquifer near the creek.

       110.    An estimated 2,700 acres or more in and around Blacktail Creek have been

impacted by the Blacktail Creek Discharge or measures taken to clean up the Blacktail Creek

Discharge. As a result, natural resources under the trusteeship of the United States and the State

have been injured, destroyed, or lost due to discharged oil and associated response efforts,

including aquatic, riparian, and upland habitats.

       111.    In addition, the United States and the State have incurred costs associated with

their assessment of natural resource injuries caused by the Blacktail Creek Discharge and the

associated response actions, and will continue to incur such costs.



                                                23
     Case 1:21-cv-00161-DMT-CRH Document 1 Filed 08/05/21 Page 24 of 33




                 CLAIM ONE: INJUNCTIVE RELIEF UNDER THE CWA

       112.    Paragraphs 1-111 are realleged and incorporated by reference.

       113.    Crude oil, produced water, chloride, sodium, ammonia, aluminum, arsenic, boron,

copper, nickel, selenium, zinc, barium, benzene, and thallium each constitute “pollutants” within

the meaning of Section 502(6) of the CWA, 33 U.S.C. § 1362(6).

       114.    The Marmon Pipeline is a “point source” within the meaning of Section 502(14)

of the Clean Water Act, 33 U.S.C. § 1362(14).

       115.    At all relevant times, Defendants did not have an NPDES permit to discharge

from the Marmon Pipeline to Blacktail Creek.

       116.    Blacktail Creek and the Little Muddy River are “navigable waters” within the

meaning of Section 502(7) of the CWA, 33 U.S.C. § 1362(7), and the Blacktail Creek Discharge

involved the “discharge of pollutants” within the meaning of Section 502(12) of the CWA, 33

U.S.C. § 1362(12).

       117.    The Blacktail Creek Discharge was a discharge of pollutants in violation of

Section 301(a) of the Clean Water Act, 33 U.S.C. § 1311(a).

       118.    The Marmon Pipeline was owned and/or operated by Defendants at the time of

the Blacktail Creek Discharge and continues to be owned and/or operated by Defendants.

       119.    Defendants are subject to appropriate injunctive relief pursuant to Section 309(b)

of the CWA, 33 U.S.C. § 1319(b), to prevent further discharges from their facilities into waters

of the United States.

                  CLAIM TWO: CIVIL PENALTIES UNDER THE CWA

       120.    Paragraphs 1-119 are realleged and incorporated by reference.



                                                24
     Case 1:21-cv-00161-DMT-CRH Document 1 Filed 08/05/21 Page 25 of 33




       121.   The Blacktail Creek Discharge constituted a “discharge” within the meaning of

Section 311(a)(2) of the CWA, 33 U.S.C. § 1321(a)(2).

       122.   Crude oil and produced water each constitute “oil” within the meaning of Section

311(a)(1) of the CWA, 33 U.S.C. § 1321(a)(1).

       123.   The Blacktail Creek Discharge involved the discharge of oil to “navigable waters”

within the meaning of Sections 311(b)(3) and 502(7) of the CWA, 33 U.S.C. §§ 1321(b)(3) and

1362(7).

       124.   The Blacktail Creek Discharge involved the discharge of oil “in such quantities as

may be harmful to the public health or welfare or the environment of the United States” within

the meaning of Section 311(b)(3) and (b)(4) of the CWA, 33 U.S.C. § 1321(b)(3) & (b)(4), and

40 C.F.R. § 110.3(b).

       125.   The Blacktail Creek Discharge was a “discharge of oil . . . into or upon navigable

waters of the United States . . . in such quantities as may be harmful” within the meaning of

Section 311(b)(3) of the CWA, 33 U.S.C. § 1321(b)(3). As such, the Blacktail Creek Discharge

was in violation of Section 311(b)(3) of the CWA.

       126.   The Marmon Water Gathering System and the Marmon Pipeline are each an

“onshore facility” within the meaning of Sections 311(a)(10) and 311(b)(7) of the CWA, 33

U.S.C. §§ 1321(a)(10) and 1321(b)(7).

       127.   Defendant Meadowlark Midstream Company, LLC was an “owner, operator, or

person in charge” of the Marmon Water Gathering System and the Marmon Pipeline at the time

of the Blacktail Creek Discharge within the meaning of Section 311(b)(7) of the CWA, 33

U.S.C. § 1321(b)(7).



                                                25
      Case 1:21-cv-00161-DMT-CRH Document 1 Filed 08/05/21 Page 26 of 33




        128.    Defendant Summit Midstream Partners, LLC was an “owner, operator, or person

in charge” of the Marmon Water Gathering System and the Marmon Pipeline at the time of the

Blacktail Creek Discharge within the meaning of Section 311(b)(7) of the CWA, 33 U.S.C.

§ 1321(b)(7).

        129.    As a result of Defendants’ violation of Section 311(b)(3) of the CWA, 33 U.S.C.

§ 1321(b)(3), Defendants are each liable under Section 311(b)(7)(A), 33 U.S.C. § 1321(b)(7)(A),

for a civil penalty of up to $2,100 per barrel discharged, or, if it is established that the violation is

the result of gross negligence or willful misconduct, Defendants are each liable under Section

311(b)(7)(D), 33 U.S.C. § 1321(b)(7)(D), for a penalty of up to $5,300 per barrel discharged.

        CLAIM THREE: NATURAL RESOURCE DAMAGES UNDER THE CWA

        130.    Paragraphs 1-129 are realleged and incorporated by reference.

        131.    At all relevant times, the Marmon Water Gathering System and the Marmon

Pipeline were each an “onshore facility” within the meaning of Section 311(a)(10) of the CWA,

33 U.S.C. § 1321(a)(10).

        132.    Crude oil and produced water each constitute “oil” within the meaning of Section

311(a)(1) of the CWA, 33 U.S.C. § 1321(a)(1).

        133.    Produced water includes “hazardous substances” within the meaning of Section

311(a)(14) of the CWA, 33 U.S.C. § 1321(a)(14), including but not limited to ammonia and

benzene. 40 C.F.R. § 116.4.

        134.    The Blacktail Creek Discharge constituted a “discharge” within the meaning of

Section 311(a)(2) of the CWA, 33 U.S.C. § 1321(a)(2).

        135.    Blacktail Creek is a “navigable water” within the meaning of Section 502(7) of

the CWA, 33 U.S.C. § 1362(7).

                                                   26
     Case 1:21-cv-00161-DMT-CRH Document 1 Filed 08/05/21 Page 27 of 33




       136.    The Blacktail Creek Discharge involved the discharge of oil and hazardous

substances “in such quantities as may be harmful to the public health or welfare or the

environment of the United States” within the meaning of Section 311(b)(3) and (b)(4) of the

CWA, 33 U.S.C. § 1321(b)(3) & (b)(4), and 40 C.F.R. §§ 110.3(b), 116.4.

       137.    The Blacktail Creek Discharge was a “discharge of oil or hazardous substances

into or upon navigable waters of the United States . . . in such quantities as may be harmful”

within the meaning of Section 311(b)(3) of the CWA, 33 U.S.C. § 1321(b)(3). As such, the

Blacktail Creek Discharge was in violation of Section 311(b)(3) of the CWA.

       138.    As a result of the discharge from the Marmon Water Gathering System, “natural

resources” within the meaning of the CWA, 33 U.S.C. § 1321(f)(4), have been damaged or

destroyed, or their use has been damaged or destroyed.

       139.    Pursuant to Section 1321(f)(5) of the CWA, 33 U.S.C. § 1321(f)(5), and 40

C.F.R. § 300.600, DOI is trustee for certain natural resources located in the area impacted by the

Blacktail Creek Discharge.

       140.    Pursuant to Section 1321(f)(5) of the CWA, 33 U.S.C. § 1321(f)(5), and 40

C.F.R. § 300.605, NDDEQ and the NDGF are trustees for certain natural resources located in the

area impacted by the Blacktail Creek Discharge.

       141.    As a result of the discharge from the Marmon Water Gathering System, DOI,

NDDEQ, and NDGF have sustained and/or will sustain costs or expenses in the restoration or

replacement of natural resources damaged or destroyed by the Blacktail Creek Discharge within

the meaning of the CWA, 33 U.S.C. § 1321(f)(4).

       142.    Meadowlark Midstream Company, LLC is an “owner or operator” within the



                                               27
     Case 1:21-cv-00161-DMT-CRH Document 1 Filed 08/05/21 Page 28 of 33




meaning of Sections 311(a)(6) and 311(f) of the CWA, 33 U.S.C. §§ 1321(a)(6) and (f).

       143.      Summit Midstream Partners, LLC is an “owner or operator” within the meaning

of Sections 311(a)(6) and 311(f) of the CWA, 33 U.S.C. §§ 1321(a)(6) and (f).

       144.      As owners or operators, Defendants are jointly and severally liable to the United

States and the State pursuant to Section 311(f)(4) of the CWA, for all costs or expenses incurred

in the restoration or replacement of natural resources damaged or destroyed by the Blacktail

Creek Discharge.

         CLAIM FOUR: CIVIL PENALTIES UNDER N.D.C.C. CHAPTER 61-28

       145.      Paragraphs 1-144 are realleged and incorporated by reference.

       146.      In addition to surface water, the Blacktail Creek Discharge also travelled

subsurface beneath approximately 60 acres, contaminating Class I groundwater of the State.

       147.      Blacktail Creek, the Little Muddy Creek, the Missouri River, and the groundwater

are all “waters of the state” within the meaning of N.D.C.C. § 61-28-02(15).

       148.      Defendants are all “persons” within the meaning of N.D.C.C. § 61-28-02(5).

       149.      The Blacktail Creek Discharge was a “discharge” within the meaning of N.D.C.C.

§ 61-28-02(3).

       150.      The Marmon Pipeline is a “point source” within the meaning of N.D.C.C.

§ 61-28-02(6).

       151.      The crude oil, produced water, chloride, sodium, ammonia, aluminum, arsenic,

boron, copper, nickel, selenium, zinc, barium, benzene, and thallium are “wastes” under

N.D.C.C. § 61-28-02(14) that caused “pollution,” within the meaning of N.D.C.C. § 61-28-02(7).




                                                28
      Case 1:21-cv-00161-DMT-CRH Document 1 Filed 08/05/21 Page 29 of 33




                                    Unpermitted Discharge

        152.   Defendants did not have a NDPDES permit to discharge wastes into waters of the

state and had not filed a completed permit application at the time of the discharge, as required by

N.D.C.C. § 61-28-06(2)-(3) and N.D. Admin. Code § 33-16-01-02.

        153.   Defendants’ discharge into waters of the state without a NDPDES permit violated

N.D.C.C. § 61-28-06(2)-(3) and N.D. Admin. Code § 33-16-01-02.

                         Pollution and Degradation of Water Quality

        154.   Blacktail Creek is designated as a Class III stream. The Little Muddy Creek is

designated as a Class II stream. Appendix I, N.D. Admin. Code ch. 33-16-02.1.

        155.   The groundwater around and under Blacktail Creek is a Class I groundwater of

the State.

        156.   The Blacktail Creek Discharge caused Blacktail Creek’s waters to violate the

State’s numeric standards for Class III streams in N.D. Admin. Code § 33-16-02.1-09.

        157.   The Blacktail Creek Discharge caused Blacktail Creek’s waters and groundwater

to violate the State’s narrative standards in N.D. Admin. Code § 33-16-02.1-08. Specifically, the

Blacktail Creek Discharge caused floating oil and scum in amounts that were “unsightly or

deleterious”; contaminants from the Blacktail Creek Discharge were in concentrations and

combinations “toxic or harmful” to humans, animals, plants, and resident aquatic biota”; the

Blacktail Creek Discharge caused a visible film or sheen upon Blacktail Creek and a sludge or

emulsion along the adjoining shoreline; and the Blacktail Creek Discharge prevented the

classified uses of Blacktail Creek and the groundwater. In addition, the Blacktail Creek

Discharge caused an injury to environmental resources and impaired the beneficial uses of

waters of the State.

                                                29
     Case 1:21-cv-00161-DMT-CRH Document 1 Filed 08/05/21 Page 30 of 33




       158.      Defendants’ discharge of wastes into Blacktail Creek and groundwater caused

pollution of the State’s waters and caused degradation of water quality below the State’s numeric

and narrative water quality standards in violation of N.D.C.C. § 61-28-06(1) and N.D. Admin.

Code §§ 33-16-02.1-08, 33-16-02.1-09, and 33-16-02.1-11(2).

                                        Failure to Report

       159.      Defendants did not report the Blacktail Creek Discharge to NDDEQ until January

7, 2015, months after the Blacktail Creek Discharge first occurred.

       160.      The report submitted to NDDEQ significantly understated the volume and

duration of the Blacktail Creek Discharge.

       161.      Defendants failed to “immediately” report the Blacktail Creek Discharge and,

when they eventually did report it, failed to “provide all relevant information” in violation of

N.D. Admin. Code § 33-16-02.1-11(4).

                                               Penalties

       162.      As a result of Defendants’ violation of N.D.C.C. ch. 61-28 and the rules

promulgated thereunder, Defendants are each liable under N.D.C.C. § 61-28-08(4) for a civil

penalty up to $12,500 per day per violation.

        CLAIM FIVE: INJUNCTIVE RELIEF UNDER N.D.C.C. CHAPTER 61-28

       163.      Paragraphs 1-162 are realleged and incorporated by reference.

       164.      Violations of N.D.C.C. ch. 61-28 and the rules promulgated thereunder are likely

to continue unless enjoined by an order of the Court.

       165.      Defendants are subject to appropriate injunctive relief pursuant to N.D.C.C.

§ 61-28-08(5).



                                                  30
      Case 1:21-cv-00161-DMT-CRH Document 1 Filed 08/05/21 Page 31 of 33




                    CLAIM SIX: NATURAL RESOURCE DAMAGES UNDER
                                 N.D.C.C. CHAPTER 61-28

       166.    Paragraphs 1-165 are realleged and incorporated by reference.

       167.    Defendants’ discharge of waste into Blacktail Creek and groundwater caused

pollution to waters of the State and degradation of water quality in violation of N.D.C.C.

§ 61-28-06(1) and N.D. Admin. Code ch. 33-16-02.1.

       168.    As a result of these violations, the State has sustained and/or will sustain

“damages” within the meaning of N.D.C.C. § 61-28-04(24). The assessment of the impacts of

the Blacktail Creek Discharge is ongoing, and the full extent of the damages is not yet known.

       169.    Defendants are jointly and severally liable to the State for the damages caused by

these violations.

                                   PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs, the United States of America and the State, respectfully

request that this Court:

       1.      Enter a judgment against Defendants and assess a civil penalty, under Section

311(b)(7) of the Clean Water Act, 33 U.S.C. § 132(b)(7), and Section 61-28-08 of the North

Dakota Century Code against each Defendant in an amount to be determined by the Court;

       2.      Award injunctive relief against the Defendants as appropriate;

       3.      Award damages under Section 311(f)(4) of the CWA, 33 U.S.C. § 1321(f)(4), and

N.D.C.C. § 61-28-04(24) for all costs or expenses incurred in the restoration or replacement of

natural resources damaged or destroyed by the Blacktail Creek Discharge, including Plaintiffs’

reasonable costs of assessing such damages; and

       4.      Grant such other relief as the Court may deem appropriate.


                                               31
Case 1:21-cv-00161-DMT-CRH Document 1 Filed 08/05/21 Page 32 of 33




                  Respectfully submitted,

                  FOR THE UNITED STATES OF AMERICA

                  BRUCE S. GELBER
                  Deputy Assistant Attorney General
                  Environment & Natural Resources Division
                  U.S. Department of Justice


                  ___________________________________
                   /s/ Laura A. Thoms
                  LAURA A. THOMS, Bar No. DC 488784
                  Senior Attorney
                  DEVON A. AHEARN, Bar No. CA 307275
                  Trial Attorney
                  Environmental Enforcement Section
                  United States Department of Justice
                  P.O. Box 7611
                  Washington, D.C. 20044
                  Tel: 202-305-0260 (L. Thoms); 202-514-2717 (D. Ahearn)
                  Email: laura.thoms@usdoj.gov; devon.ahearn@usdoj.gov




                                  32
Case 1:21-cv-00161-DMT-CRH Document 1 Filed 08/05/21 Page 33 of 33
